Exhibit 10


AMENDMENT NO. 1

to

CREDIT AGREEMENT


        THIS AMENDMENT NO. 1 TO THE CREDIT AGREEMENT (the “Amendment”) is made
as of June 30, 2003 by and among NATIONAL WINE & SPIRITS, INC. (the “Borrower”),
the financial institutions listed on the signature pages hereof and LASALLE BANK
NATIONAL ASSOCIATION, in its capacity as contractual representative (the
“Agent”) under that certain Credit Agreement dated as of March 31, 2003 by and
among the Borrower, the financial institutions party from time to time parties
thereto (the “Banks”) and the Agent (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Defined terms used herein and not otherwise defined herein shall have the
meaning given to them in the Credit Agreement.

WITNESSETH

        WHEREAS, the Borrower, the Banks and the Agent are parties to the Credit
Agreement; and

        WHEREAS, the Borrower, the Agent and the requisite number of Banks under
Section 8.1 of the Credit Agreement have agreed to amend the Credit Agreement on
the terms and conditions set forth herein;

        NOW, THEREFORE, in consideration of the premises set forth above, the
terms and conditions contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto have agreed to the following amendment to the Credit Agreement:

        1.        Amendment to the Credit Agreement. Effective as of June 30,
2003 (the “Effective Date”) and subject to the satisfaction of the conditions
precedent set forth in Section 2 below, the Credit Agreement is hereby amended
as follows:

  1.1
Section 5.2(O) of the Credit Agreement is amended to delete the phrase “up to
$20,000,000” now appearing therein, and to substitute the following therefor:
“from and after the Closing Date up to $30,000,000".


        2.         Conditions of Effectiveness. The effectiveness of this
Amendment is subject to the conditions precedent that the Agent shall have
received the following:

  (a)
duly executed originals of this Amendment from each of the Borrower, the
requisite number of Banks under Section 8.1 of the Credit Agreement and the
Agent;


  (b)
duly executed originals of a Reaffirmation in the form of Exhibit A attached
hereto; and


  (c)
an amendment fee for the account of each Bank in an aggregate amount equal to
$15,000, payable ratably to the Banks based on each Bank’s Commitment.


 
        3.         Representations and Warranties of the Borrower. The Borrower
hereby represents and warrants as follows:


  3.1
This Amendment and the Credit Agreement as previously executed and as amended
hereby, constitute legal, valid and binding obligations of the Borrower and are
enforceable against the Borrower in accordance with their terms.


  3.2
Upon the effectiveness of this Amendment and after giving effect hereto, (i) the
Borrower hereby reaffirms all covenants, representations and warranties made in
the Credit Agreement as amended hereby, and agrees that all such covenants,
representations and warranties shall be deemed to have been remade as of the
effective date of this Amendment (unless the applicable representation and
warranty is specifically made as of an earlier date pursuant to the terms of the
Credit Agreement) and (ii) no Default or Event of Default has occurred and is
continuing.


        4.        Reference to the Effect on the Credit Agreement.

  4.1
Upon the effectiveness of Section 1 hereof, on and after the date hereof, each
reference in the Credit Agreement or in any other Loan Document (including any
reference therein to “this Credit Agreement,” “hereunder,” “hereof,” “herein” or
words of like import referring thereto) shall mean and be a reference to the
Credit Agreement as amended hereby.


  4.2
Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.


  4.3
The execution, delivery and effectiveness of this Amendment shall not operate as
a waiver of any right, power or remedy of the Agent or the Banks, nor constitute
a waiver of any provision of the Credit Agreement or any other documents,
instruments and agreements executed and/or delivered in connection therewith.


        5.        GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING 735 ILCS 105/5-1 ET
SEQ., BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAW PROVISIONS) OF THE
STATE OF ILLINOIS.

        6.        Headings. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

        7.        Counterparts. This Amendment may be executed by one or more of
the parties to the Amendment on any number of separate counterparts and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

        IN WITNESS WHEREOF, this Amendment has been duly executed as of the day
and year first above written.


  NATIONAL WINE & SPIRITS, INC., as
Borrower



By:  /s/ Patrick A. Trefun

--------------------------------------------------------------------------------

Name:  Patrick A. Trefun
Title:  Treasurer



LASALLE BANK NATIONAL
ASSOCIATION, as Agent and as a Bank



By:  /s/  Sarah Gin

--------------------------------------------------------------------------------

Name:  Sarah Gin
Title:  Assistant Vice President



NATIONAL CITY BANK OF INDIANA, as a Bank



By:  /s/  John W. Lichtle

--------------------------------------------------------------------------------

Name:  John W. Lichtle
Title:  Vice President


EXHIBIT A


REAFFIRMATION


        Each of the undersigned hereby acknowledges receipt of a copy of the
foregoing Amendment No. 1 to the Credit Agreement dated as of March 31, 2003 by
and among National Wine & Spirits, Inc. (the “Borrower”), the financial
institutions from time to time party thereto (the “Banks”) and LaSalle Bank
National Association, in its individual capacity as a Bank and in its capacity
as contractual representative (the “Agent”) (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), which Amendment No. 1 is dated as of June 30, 2003 (the
“Amendment”). Capitalized terms used in this Reaffirmation and not defined
herein shall have the meanings given to them in the Credit Agreement. Without in
any way establishing a course of dealing by the Agent or any Bank, each of the
undersigned reaffirms the terms and conditions of the Guaranty, the Pledge
Agreement, Security Agreement and any other Loan Document executed by it and
acknowledges and agrees that such agreement and each and every such Loan
Document executed by the undersigned in connection with the Credit Agreement
remains in full force and effect and is hereby reaffirmed, ratified and
confirmed. All references to the Credit Agreement contained in the
above-referenced documents shall be a reference to the Credit Agreement as so
modified by the Amendment and as the same may from time to time hereafter be
amended, modified or restated.

Dated as of June 30, 2003

  NATIONAL WINE & SPIRITS
    CORPORATION
NWS, INC.
NWS-ILLINOIS, LLC
NWS MICHIGAN, INC.
UNITED STATES BEVERAGE, L.L.C.
NATIONAL WINE & SPIRITS, LLC
R. M. GILLIGAN, INC.



By:

--------------------------------------------------------------------------------

Its:

--------------------------------------------------------------------------------



REAFFIRMATION


        Each of the undersigned hereby acknowledges receipt of a copy of the
foregoing Amendment No. 1 to the Credit Agreement dated as of March 31, 2003 by
and among National Wine & Spirits, Inc. (the “Borrower”), the financial
institutions from time to time party thereto (the “Banks”) and LaSalle Bank
National Association, in its individual capacity as a Bank and in its capacity
as contractual representative (the “Agent”) (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), which Amendment No. 1 is dated as of June 30, 2003 (the
“Amendment”). Capitalized terms used in this Reaffirmation and not defined
herein shall have the meanings given to them in the Credit Agreement. Without in
any way establishing a course of dealing by the Agent or any Bank, each of the
undersigned reaffirms the terms and conditions of the Guaranty, the Pledge
Agreement, Security Agreement and any other Loan Document executed by it and
acknowledges and agrees that such agreement and each and every such Loan
Document executed by the undersigned in connection with the Credit Agreement
remains in full force and effect and is hereby reaffirmed, ratified and
confirmed. All references to the Credit Agreement contained in the
above-referenced documents shall be a reference to the Credit Agreement as so
modified by the Amendment and as the same may from time to time hereafter be
amended, modified or restated.

Dated as of June 30, 2003


  NATIONAL WINE & SPIRITS
    CORPORATION
NWS, INC.
NWS-ILLINOIS, LLC
NWS MICHIGAN, INC.
UNITED STATES BEVERAGE, L.L.C.
NATIONAL WINE & SPIRITS, LLC
R. M. GILLIGAN, INC.



By:  /s/  Patrick A. Trefun

--------------------------------------------------------------------------------

Its:  Treasurer

--------------------------------------------------------------------------------

